  Case 21-40512       Doc 54     Filed 07/29/21 Entered 07/29/21 14:01:22             Desc Main
                                   Document     Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


IN RE                                                 §
                                                      §
TROPHY HOSPITALITY, LLC.                              §       Case no. 21-40512-11
                                                      §
                                                      §
                                                      §               CHAPTER 11
               DEBTOR                                 §

ORDER ON MOTION FOR SETTING AND REQUEST FOR EMERGENCY HEARING ON
                MOTION TO APPROVE 4001AGREEMENT

        CAME ON to be considered this day the Motion of Trophy Hospitality, LLC. ("Debtor")

Emergency Hearing on the Joint Motion to Approve 4001 Agreement (“Motion”). The Court having

reviewed th pleading is of the opinion the Motion is well founded and should be Granted. It is

accordingly,

        IT IS THEREFORE ORDERED that the request for emergency telephonic hearing is

GRANTED and that a hearing on Joint Motion to Approve 4001 Agreement shall be held on

August 5, 2021, at 9:30am . Parties are instructed to dial 1-888-675-2535, use Access No.

4225607 and Security No. 1437.

        IT IS FURTHER ORDERED that the Movant or its counsel shall give notice of this

emergency hearing by forwarding a copy of this Order by the most expedient means available,

including electronic or telephonic transmission, or otherwise by First Class United States Mail, to

all parties listed in the certificate of service contained in the Motion and shall evidence such

service by the filing of a Certificate of Service with the Court prior to the scheduling hearing.

                                                                Signed on 7/29/2021

                                                                                   YM
                                                     HONORABLE BRENDA T. RHOADES,
                                                     CHIEF UNITED STATES BANKRUPTCY JUDGE
